DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:  The claims are allowable over the prior art of record because the teachings of the references taken as a whole do not teach or render obvious the combination set forth, including that of an intelligent lock guard device; comprising: a box body, a protection lock and a protection lock controller; wherein the box body comprises an upper box cover and a lower box body, the upper box cover and the lower box body buckled together to form a hollow box body; the upper box cover is connected to one side of the lower box body by a rotating shaft, and the other side of the lower box body opposite to the rotating shaft connected by the protection lock; the protection lock comprises a lock catch and a lock body mechanism; wherein the lock catch comprises a fixing crossbeam and a locking rod, both the fixing crossbeam and the locking rod form a T-shape structure; and the fixing crossbeam is fixed on the upper box cover, the locking rod provided with a locking hole; the lock body mechanism comprises a lock shaft, a toothed belt and a motor; wherein the lock body mechanism is fixed on the lower box body and corresponds to a position of the lock catch; the lock shaft and the toothed belt formed an L-shape transmission mechanism; a lock cylinder convex bar disposed on the lock shaft, the lock cylinder convex bar inserted into the locking hole to lock the box body, and the lock cylinder convex bar being able to move out from the locking hole to unlock the box body; the toothed belt moved along a track of the toothed belt, wherein the track of the toothed belt is parallel to a direction in which the lock cylinder convex bar is inserted or removed from the locking hole; and a gear of the motor cooperates with the toothed belt, so as to drive the toothed belt to move by a rotation of the gear of the motor; and the protection lock controller connected to the motor to receive a lock/unlock instruction, and controlling the gear of the motor to drive the toothed belt to move in a direction of inserting into the locking hole/moving out from the locking hole; and wherein the device further comprises a locator connected to the protection lock controller and configured to detect positioning information of the box body in real-time and- send the positioning information of the box body to the protection lock controller; and the positioning information of the box body sent to a server by the protection lock controller; and wherein the lock body mechanism further comprises limiters, the limiters comprising a lock limiter and an unlock limiter respectively located on two sides of the track of the toothed belt, and connected to the protection lock controller; a power-off instruction generated to control the motor to stop rotating when the lock limiter or the unlock limiter detects that the toothed belt is moved to a locking limit position or a unlocking limit position; and wherein the lock body mechanism further comprises a lock body casing and a lock body rear cover buckled to the lock body casing to form an accessory accommodation chamber together with the receiving cavity of the lock body casing, and the protection lock controller passing through the lock body rear cover, and then embedded and fixed in the receiving cavity of the lock body casing; and wherein the protection lock controller is further provided with a power button and a reset button for controlling activation or reset of the intelligent lock guard.


The closest prior art of record, U.S. Patent Application Publication Number 2018/0066453 to Dobbins et al., disclose an intelligent lock guard device, comprising: a box body (50), a protection lock (figure 7) and a protection lock controller (401); wherein the box body comprises an upper box cover (100) and a lower box body (55), the upper box cover and the lower box body are buckled together to form a hollow box body (figure 1); the upper box cover is connected to one side of the lower box body by a rotating shaft (defined by the hinge assembly), and the other side of the lower box body opposite to the rotating shaft is connected by the protection lock (as best shown in figure 2); the protection lock comprises a lock catch (200) and a lock body mechanism (mechanism within lock body 300); wherein the lock catch comprises a fixing crossbeam (fixing portion of 200 that attached the locking rod to the door) and a locking rod (201); and the fixing crossbeam is fixed on the upper box cover, the locking rod is provided with a locking hole (As best shown in figures 4 and 5); the lock body mechanism comprises a lock shaft (307; figure 7), a toothed belt (306) and a motor (303); wherein the lock body mechanism is fixed on the lower box body and corresponds to a position of the lock catch; the lock shaft and the toothed belt form an L-shape transmission mechanism (L-shape formed by the lock shaft being offset from the toothed belt); a lock cylinder convex bar (distal end of the lock shaft) is disposed on the lock shaft, the lock cylinder convex bar is inserted into the locking hole to lock the box body, and the lock cylinder convex bar is able to move out from the locking hole to unlock the box body; the toothed belt is moved along a track of the toothed belt, wherein the track of the toothed belt is parallel to a direction in which the lock cylinder convex bar is inserted or removed from the locking hole (figures 4-5 and 8-9); and a gear (305) of the motor cooperates with the toothed belt, so as to drive the toothed belt to move by a rotation of the gear of the motor; and the protection lock controller is connected to the motor to receive a lock/unlock instruction, and controls the gear of the motor to drive the toothed belt to move in a direction of inserting into the locking hole/moving out from the locking hole (paragraphs 45 and 46), the lock body mechanism further comprises limiters, comprising a lock limiter and an unlock limiter, wherein the lock limiter and the unlock limiter are respectively located on two sides of the track of the toothed belt, and are connected to the protection lock controller; a power-off instruction is generated to control the motor to stop rotating when the lock limiter or the unlock limiter detects that the toothed belt is moved to a locking limit position or a unlocking limit position (paragraph 44 describes limiting the movement of the lock bolt), wherein the lock body mechanism further comprises a lock body casing and a lock body rear cover (lock body assembly 300) buckled to the lock body casing to form an accessory accommodation chamber (cavity formed within the lock body 300) together with the receiving cavity of the lock body casing.
However, Dobbins et al. do not disclose the fixing crossbeam and the locking rod form a T -shape structure; a locator detecting positioning information of the box body in real-time, and the protection lock controller passing through the lock body rear cover, and then embedded and fixed in the receiving cavity of the lock body casing; and wherein the protection lock controller is further provided with a power button and a reset button for controlling activation or reset of the intelligent lock guard.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BOSWELL whose telephone number is (571)272-7054. The examiner can normally be reached M-R: 9-4; F 9-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571) 272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER J BOSWELL/ Primary Examiner, Art Unit 3675                                                                                                                                                                                                        


CJB /cb/
September 6, 2022